—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw the plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that his guilty plea was not knowingly, voluntarily and intelligently entered (see, People v Maeweather, 248 AD2d 994, lv denied 92 NY2d 855; People v Garrow [appeal No. 1], 233 AD2d 856, lv denied 89 NY2d 942). This case does not come within the narrow exception to the preservation rule (see, People v Lopez, 71 NY2d 662, 665-666). In any event, the record establishes that defendant knowingly, voluntarily and intelligently waived his rights when pleading guilty (see, People v Harris, 61 NY2d 9, 17; People v Sargent, 100 AD2d 978). Although defendant was not sentenced by the Judge who accepted the guilty plea, any error arising therefrom is harmless because defendant received the negotiated sentence. Finally, the sentence is not unduly harsh or severe. (Appeal from Judgment of Oneida County Court, Kirk, J. — Arson, 2nd Degree.) Present — Hayes, J. P., Wisner, Hurlbutt, Scudder and Kehoe, JJ.